      Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MORGANS GROUP, LLC,                             §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §       CIVIL ACTION NO. 4:19-cv-02809
                                                §
5104 CAROLINE, L.L.C.,                          §
OX CAROLINE CONDOS, L.L.C.,                     §
OXBERRY GENERAL, L.L.C.,                        §
OXBERRY FINANCIALS, LTD.,                       §
PEJMAN JAMEA, SHAHIN JAMEA,                     §
DOCUMENTED TRANSACTIONS, INC.,                  §
                                                §
       Defendants.                              §

     DEFENDANTS’ OPPOSED MOTION FOR EXTENSION OF TIME TO COMPLY
                 WITH DISCOVERY ORDER (CM/ECF # 43(1))

       Defendants 5104 Caroline, L.L.C., Ox Caroline Condos, L.L.C., Oxberry General, L.L.C.,

Oxberry Financials, LTD., Pejman Jamea, Shahin Jamea, and Documented Transactions, Inc.,

(collectively, “Defendants”), by and through their undersigned counsel, move for an extension of

time to comply with Discovery Order (CM/ECF #43(1). Defendants are a two-person firm

comprised of two brothers: Shahin Jamea and Pejman Jamea. Defendants have never done

ediscovery before and, despite advice of counsel, did not have a realistic idea of the obligations or

more specifically the requirements of ediscovery. Defendants apologize to the Court and ask for

relief from the Discovery Order as follows:

       The Court entered a Discovery Order and ordered Defendants to (1), by November 1, 2020,

to review all documents produced, segregate into relevant and irrelevant groups, and furnish those

groupings to Morgans Group, LLC. Second, the Court ordered, by November 1, 2020, in

answering interrogatory I, Oxberry General, L.L.C., must furnish, for each company, a separate



                                                    1
     Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 2 of 8




paragraph, including the assumed name and all bank accounts for which it claims a direct interest

and claims an operating interest, and a diagram of how the defendants are interrelated. Defendants

served the amended answer to interrogatory I with the information ordered and the diagram of how

the defendants are interrelated on November 1, 2020. Defendants cannot comply with the ordered

document production and asks for relief from the discovery order by an extension of time to

comply with the discovery order.

       Defendants and Plaintiff agreed on search terms for electronic discovery in this case.

Defendants also agreed to hire a third party ediscovery company to conduct the search and furnish

the results using agreed ESI discovery protocols. The ediscovery company’s search produced over

33,000 documents and all were produced to Plaintiff. Plaintiff and Defendant conferred multiple

times regarding the production. Defendant took its discovery obligations seriously and paid the

ediscovery company approximately $11,000.00, which to defendants is a significant amount of

money. Defendants believed it had complied with its ediscovery obligations.

       Defendants relied on the ediscovery company for guidance and to complete the search in

accordance with the rules and Defendants’ obligations. Despite that good-faith belief, Plaintiff

communicated by phone and in a detailed email the deficiencies of the search results stemming

from the underlying search and what was searched. Defendants were told and believed all

categories were searched and everything was produced. It was Defendants objective all along to

produce everything and hold nothing back (other than attorney/client communications). In good

faith, Defendants believed everything was produced in the 33,000 page document production.

       Plaintiff filed a motion to compel based, in part, on separating relevant/irrelevant

documents in the production and producing the relevant results. However, as discussed between

counsel by phone and detailed by emails, Plaintiff noted other issues with the production and



                                                2
      Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 3 of 8




reserved the right to seek further relief. Defendants took the allegations seriously and presented

these alleged deficiencies to the ediscovery company. A dispute ensued over the search, the costs,

and whether it was done properly and in compliance with Defendants obligations and their intent

to produce everything. Communication between Defendants and the ediscovery company became

difficult. In Defendants view, they were nonresponsive and could not answer questions on how to

proceed and address the issues with the production. The problems escalated and it seemed that

the issues could not be reconciled. Equally clear was that Defendants would not be able to comply

with the Court’s order or cure any of the deficiencies communicated by Plaintiff considering the

disputes with the ediscovery company. Defendants also did not want to be subject to further

motions regarding the issues that Plaintiff had communicated to Defendants and detailed in their

motion to compel. Defendants wanted the ediscovery obligations to be fulfilled, the search done

properly, the results reviewed, and the production served. Believing the ediscovery company had

not done the search properly and with no plan to cure and the other issues, Defendants terminated

the ediscovery company.

        Defendants always intended to do the ESI project in compliance with the rules and the

obligations.   Defendants believed there was no other way to comply with the ediscovery

obligations without hiring a different ediscovery company and to again do the ESI search.

Defendants consulted with the new ediscovery company regarding the issues identified with the

production, provided the agreed search terms, and provided the agreed ESI discovery protocols.

The search terms and protocols were applied. The ediscovery company completed the search and

the total project data is as follows:

Project Data Size: 153.86 gigabytes

Total Records/Files: 264,347

Total Pages: 1,331,495

                                                3
     Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 4 of 8




                                                  Count Count with Related

                  All Term Hit                    197651            235933

                  All Term Hit (minus 'Oxberry') 194428             232840

                  Privilege Search Hit              5186             8393

                  Relevant Search Hit              44231             70834

                  Irrelevant Search Hit            26647             46780




                                                                               Count with
Tag Name                                                                 Count Related

stud* OR "research" OR "report" OR "survey" OR "opinion" OR
"investigation"                                                          102683    154524

"application" OR "permit" OR "license" OR "certification" OR
"government" OR "municipal"                                               76487    125973

"mistaken" OR "mistake" OR "mixup" OR "error"                             54813     95422

"Mondrian"                                                                39108     55549

"Oxberry"                                                                 37198     64281

"marketing" OR "market" OR advertis* OR promot*                           34581     61351

"location                                                                 24893     50754

"license" OR "permission" OR "allow"                                      24737     48797

"Nazarian" OR "Sam" OR "sbe" OR "licensing" OR "New York" OR "NY" OR
"Miami" OR "MIA" OR "Florida" OR "California" OR "Los Angeles" OR "LA"    22330     45327

"business plan" OR "projection" OR "revenue" OR "product plan" OR
"proposal"                                                                22160     43224




                                              4
     Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 5 of 8




"trademark search" OR "research" OR "trademark" OR "mark" OR
"brand"                                                            18816   38097

"5104 Caroline"                                                    17974   31729

"source"                                                           15393   29814

"social media" OR "social network" OR "Facebook" OR "Twitter" OR
"Instagram" OR "Vimeo"                                             14107   23416

"advertising" OR advertise*                                        6855    16124

"entertainment"                                                    4052     9349

"Hotel"                                                            4010     8472

"endorse" OR "endorsement"                                         3891    11354

"profit and loss" OR "P&L"                                         3457    11275

"affiliated"                                                       3129     9005

"sponsorship" OR sponsor*                                          3108     5763

"Morgans Group" OR "Morgans" OR "Morgan"                           3035     6983

"Mond"                                                             1950     3109

"confusion" OR confuse*                                            1908     4314

"Douglas Elliman"                                                  1449     2414

"infringement" OR infring*                                         1368     3314

"Random Sky"                                                       1097     1841

Ox Condo* OR "Ox Caroline" OR "Caroline Condo"                      416      812

"Documented Transactions" OR "Doc Transactions" OR "Doc trans"      274      517

"SBE"                                                               203      553

"<facebook.com/mondrianhouston>"                                     17       47

"<vimeo.com/oxberrygroup>"                                           14       41


                                            5
      Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 6 of 8




"<Instagram/mondrianhouston>"                                                      10           24

"<Instagram.com/mondhouston>"                                                       9           27

"<vimeo.com/themond>"                                                               9           27

"<twitter.com/montrianhouston>"                                                     4           15



The Search cost so far with the new ediscovery company has been $5,000.00 and the estimated

Imaging Cost as is above $26,000.00.

       It is estimated that 100-200 images can be reviewed per person, per hour. Defendants are

committed to putting everyone at their disposal on this project (2 people plus counsel). Defendants

are a two-person firm. Even with best efforts and five people, it will take time to complete the

review of over more than 264,000 records/files. Defendants agreed to the search terms without

knowing how much data would be retrieved by them. Defendants have never done ediscovery

before this case. Frankly, they had no idea and certainly never thought that this project could

amass a review of over a million pages. At this juncture, Defendants in good faith would ask that

the parties work together to limit the terms such that the results would not retrieve so much data,

most of which is irrelevant to this case. The amount of irrelevant data and the cost of review is in

part why the first motion to compel was filed. If the parties could work together on limiting the

search terms with the above information in mind, then the process could be completed much more

quickly and efficiently.

       Defendants are essentially a two-person firm and have limited resources. Despite the

limitations, Defendants desire to and will do whatever necessary to please the Court. Defendants

have not done electronic discovery before and did not know, even with advice of counsel, the

obligations and extent of the process that is required. Defendants are taking this case and their

discovery responsibilities seriously and have shown that by paying a significant amount of money

                                                 6
      Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 7 of 8




to now two ediscovery companies and are willing to devote whatever the Court deems just to this

project and on a time-line that can it can reasonably be accomplished.

       This motion is made in good faith and is not made for the purpose of delay or any improper

purpose.

       Defendants respectfully submit the Affidavit of Shahin Jamea in support (attached) of this

motion.

       Defendants apologize to this Court. Defendants need relief from the Discovery Order, and

Defendants pray that this Court grant appropriate relief that it deems just and proper.

Dated: November 1, 2020                              Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK
                                                     Texas Bar No. 24054444
                                                     S.D. Tex. ID No. 642213
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com

                                                     ATTORNEY FOR DEFENDANTS




                                                 7
     Case 4:19-cv-02809 Document 44 Filed on 11/01/20 in TXSD Page 8 of 8




                             CERTIFICATE OF CONFERENCE

        This hereby certifies that I emailed and conferred via teleconference with opposing counsel
regarding a motion for extension of time to comply with the Discovery Order. Plaintiff is opposed
to the motion.

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK


                                CERTIFICATE OF SERVICE
       I hereby certify that, on November 1, 2020, a copy of the forgoing instrument was served

via the Court’s CM/ECF system on the following counsel of record for Plaintiff as follows:


       Thomas J. Adair
       Adair Law Group, PLLC
       1001 14th Street, Suite 112
       Plano, Texas 75074
       tom@adairlaw.com

       Dyan Finguerra-DuCharme
       Ryan S. Klarberg
       Pryor Cashman, LLP
       7 Times Square
       New York, New York 10036
       Dfinguerra-ducharme@pryorcashman.com
       rklarberg@pryorcashman.com

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK




                                                8
